Citation Nr: 9919654	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-17 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for schizo-affective 
disorder with bipolar disorder, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel

INTRODUCTION

The veteran had active service from July 1972 to November 
1973 and December 1974 to February 1976.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in June 1996 that denied an increased evaluation 
for schizo-affective disorder with bipolar disorder, 
currently evaluated as 50 percent disabling.


FINDING OF FACT

The veteran's schizo-affective disorder with bipolar disorder 
is productive of severe, but not total, social and industrial 
inadaptability.


CONCLUSION OF LAW

Schizo-affective disorder with bipolar disorder is 70 percent 
disabling and no more according to the schedular criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.10, and Part 4 Code 9205 (1996) and Code 9211 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that no 
psychiatric problems were noted during a physical examination 
in July 1974.  A report of medical examination dated in 
October 1973 was also negative for any psychiatric problems.  
Another report of medical examination dated in January 1976 
listed the veteran's psychiatric evaluation as normal.  A 
letter dated in January 1976 noted a diagnosis of adjustment 
reaction of early adult life manifested by anxiety, 
irritability and frustration, secondary to being in the 
military.

After service, the veteran was admitted to a private hospital 
in August 1976 with a diagnosis of schizophrenia, chronic 
undifferentiated type.  The veteran was again treated for 
schizophrenia in October 1976.  Other private medical records 
show that the veteran continued to have hallucinations, 
delusions, and mild depression in March 1978.

A VA examination in May 1978 found that the veteran had 
schizophrenia, paranoid type.  Thereafter, the veteran was 
hospitalized for his psychiatric problems at VA facilities 
from September to October 1979, December 1979 to January 
1980, and February 1981 to March 1981.

A VA examination in January 1982 gave a diagnosis of 
schizophrenic reaction, paranoid type, which was assessed as 
mild to moderately disabling.

The veteran continued to receive VA treatment for psychiatric 
problems from December 1981 to March 1982.  The veteran was 
again hospitalized for atypical psychosis from September to 
October 1982, and continued to receive VA treatment in 
November 1982.

A VA examination in November 1983 found that the veteran 
continued to have paranoid schizophrenia, with depressed 
mood.

VA records show that the veteran was again hospitalized for 
paranoid schizophrenia from October to November 1984, and in 
April 1985.  Other VA records show hospitalization for 
paranoid schizophrenia from April to May 1986, and from June 
to July 1986.

A VA examination in August 1986 gave a diagnosis of 
schizophrenic disorder, assessed as moderate to severe.

The veteran was hospitalized at a VA facility from September 
to October 1986.  The veteran was again hospitalized from 
October 1986 to January 1987, and continued to receive VA 
treatment from February 1987 to March 1989, with periods of 
hospitalization in September 1987 and September 1988.  

Other VA records show hospitalization from March 1989 to 
April 1989, and treatment in June 1989.  The veteran was 
again hospitalized in July 1989.

VA records show that the veteran received treatment in 
January and February 1994, and was hospitalized in March 1994 
with suicidal ideation.  His affect was inappropriate, his 
mood was depressed, he was preoccupied and admitted to 
hearing voices.  With treatment his condition improved and he 
was discharged.  The veteran was also apparently served with 
commitment papers to a private hospital in April 1994, due to 
a lack of beds at the VA facility.  Other VA records show 
continuing treatment from May 1994 through November 1995.

The veteran filed a claim for an increased rating for his 
service connected psychiatric disability in November 1995.

On VA examination in December 1995, the veteran reported 
suicidal and homicidal ideation.  He also reported hearing 
voices.  He was currently employed, reporting it was his 17th 
job in five years, but indicated that he had held this job 
since May 1994.  On mental status examination, he was 
described as alert, oriented and cooperative, but somewhat 
boisterous.  Mood was mildly euphoric.  Thought processes 
were somewhat rapid with some tangentiality and loosening of 
associations.  Thought content included auditory 
hallucinations and some paranoid ideation.  The diagnosis was 
schizoaffective disorder, hypomanic.  The examiner commented 
that given the severity of symptoms, it was remarkable that 
the veteran could maintain a job.  The level of the veteran's 
disability was estimated as being in the high/ moderate to 
severe range.

The veteran received VA treatment from January through April 
1996, and was hospitalized in May 1996 following a suicide 
attempt.  During the course of hospitalization, it was noted 
that he was manic.  With medication, his condition improved 
and he was neither manic nor suicidal at the time of 
discharge.  He was considered able to go back to work.  Other 
records show treatment in June 1996.

The veteran was again hospitalized at a VA facility in March 
and April 1997 with suicidal and homicidal thoughts.  
Treatment was instituted and at the time of discharge from 
the hospital, he was not suicidal or homicidal, was not 
experiencing hallucinations, and was not a danger to himself 
or others.  He was to return to work at his discretion.  

At a hearing at the RO in September 1997, the veteran and his 
wife testified that his disability had become worse, and that 
he became angry very easily and had thoughts of homicide and 
suicide.  The veteran also testified that he had trouble 
keeping jobs due to his anger, and heard voices.

VA treatment records dated in September 1997 show that the 
veteran was observed to be very angry at times, and that he 
had trouble finding jobs.  The veteran was assessed as having 
considerable to severe social and industrial impairment.

A VA examination record dated in April 1998 noted the 
veteran's report that he had had 28 jobs over the prior four 
to five years, and that the veteran was last hospitalized in 
October 1997.  The veteran also reported being suspicious and 
hearing voices several times per week.  The veteran stated 
that he stayed at home when he was not at work, and got along 
reasonably well with his wife although they were attending 
counseling sessions. On mental status examination, it was 
noted that he was oriented, but his affect seemed to be 
somewhat elevated.  He was quite talkative and his thoughts 
were logical.  He denied auditory hallucinations presently, 
but had them as recently as the past week.  He appeared to be 
somewhat inappropriate.  The axis I impression was 
schizoaffective disorder.  The veteran's GAF [global 
assessment of functioning] score was 55.  The examiner also 
noted the veteran's history of frequent disruptive episodes 
that were both affective and psychotic, and that the veteran 
had had "a great deal of occupational disruption and social 
disruption due to his episodes of exacerbation of his 
symptoms."  The examiner stated his assessment that the 
veteran was moderately to severely disabled from his 
psychiatric disorder.

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  Disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).

In cases where regulations concerning entitlement to a higher 
rating are changed during the course of a pending claim, the 
veteran is entitled to a decision on his claim under the 
criteria which are most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the veteran's claim relating to his 
psychiatric disorder was filed prior to November 7, 1996, 
when the rating criteria for mental disorders were revised.  
Therefore, under Karnas v. Derwinski, the veteran is entitled 
to consideration under the criteria in effect both before, 
and after November 1996, and a decision which reflects the 
criteria most favorable to him.

Rating criteria in effect prior to November 7, 1996
Under the general rating formula for psychotic disorders in 
effect prior to November 1996, active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability warrant a 100 percent rating.  With lesser 
symptomatology such as to produce  severe impairment of 
social and industrial adaptability, a 70 percent rating is 
proper.  For considerable impairment of social and industrial 
adaptability, a 50 percent rating will be granted.  Definite 
impairment of social and industrial adaptability warrants a 
30 percent rating, mild impairment of social and industrial 
adaptability gives a 10 percent rating, and a noncompensable 
evaluation is given for psychosis in full remission.  38 
C.F.R. § 4.132, Code 9205 (1996).

The record shows that the veteran has received extensive 
treatment for his psychiatric disability in recent years, and 
has been hospitalized several times.  The most recent medical 
evidence regarding the veteran's disability, a VA examination 
report dated in April 1998, shows that the veteran has had 
trouble remaining employed due to his hearing voices and 
being suspicious of other people.  The veteran also had 
trouble maintaining relationships with other people, and 
stayed at home when not working.  The examiner stated his 
opinion that the veteran's disability caused a great deal of 
occupational and social disruption, and found the veteran to 
be severely disabled.  He has, however, been able to maintain 
employment.  The evidence does not indicate that the 
veteran's disability meets the criteria for a 100 percent 
rating, with active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness that would 
produce total social and industrial inadaptability; however, 
the record does reflect symptoms consistent with severe 
social and industrial inadaptability.  Therefore, a 70 
percent evaluation for the veteran's schizo-affective 
disorder with bipolar disorder is warranted under the 
criteria in effect prior to November 7, 1996.

Rating criteria in effect after November 7, 1996
In November 1996, the general rating formula for mental 
disorders was revised.  The following criteria were adopted:  
For total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 100 
percent rating is appropriate.  When there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent evaluation is warranted.  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating is proper.  With 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
evaluation is indicated.  For occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication, a 10 percent rating is 
appropriate.  If a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication, a noncompensable evaluation is 
to be assigned.  38 C.F.R. § 4.130, Code 9211 (1998).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126 (1998).

The record is again reflective of findings consistent with a 
70 percent evaluation.  He has had longstanding treatment for 
depression and anger, with some suicidal ideation.  The April 
1998 VA examination report found that the veteran had had a 
great deal of occupational and social disruption due to 
exacerbations of his symptoms, and that the veteran was 
moderately to severely disabled due to his psychiatric 
disorder.  Considering the veteran's current symptoms, as 
well as 38 C.F.R. § 4.126 and the evidence of continuing 
treatment and hospitalization for the veteran's psychiatric 
disorder, along with the ability for adjustment during 
periods of remission, a 70 percent rating is warranted under 
the criteria in effect after November 7, 1996.  Although the 
record shows some auditory hallucinations and suicidal 
ideation, there is no indication that the veteran is unable 
to perform activities of daily living, such as personal 
hygiene, or that he is disoriented to time or place, suffers 
memory loss, or otherwise suffers total occupational and 
social impairment.  A rating of 100 percent is therefore not 
warranted at this time.


ORDER

Entitlement to an increased rating of 70 percent, and no 
more, for schizo-affective disorder with bipolar disorder is 
granted.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

